Title: To John Adams from James McHenry, 7 December 1798
From: McHenry, James
To: Adams, John



Sir
War Department 7 Decr. 1798

The extra allowance to officers detached on service, so as to be obliged, to incur expences on the road, and at places where there are no military posts, occasions frequent references to the Secretary of War, which interfere much, and will still more, in the event of augmenting the army of the United States, with the most important business of the Department.
The officers claiming such allowances are of two descriptions. 1st. Those who receive extra compensations by law, for peculiar duties, as inspectors, Regimental Quarter masters, Paymasters &c, and 2d those who do not. The practice heretofore has been, to allow such a sum (when detached) to those of the latter description, as appeared reasonable, increasing the same, if their grade intitled them to a servant: but the first description have been in many instances considered barred from any claim, by their extra compensation; altho’ this may be given on account of greater skill or trouble rather than with reference to greater expence in the execution of their duties; and it will be observed, that the latter description of officers, without extra allowances may exhaust their whole pay on detached service, so that it may be difficult to find fit characters to execute employments which must expose them to frequent journeys.
The practice of allowing reasonable expences, according to circumstances is subject to abuse and infinitely embarrassing.
It is therefore submitted, whither it will not be proper, conduce to the case of the department and to justice, to establish a fixed rate of compensation in all these cases as a rule to be observed in future; when the law has not specifically provided for travelling expences.
The regulations I contemplate on this subject are
1. That an officer, detached on service, so as to be obliged to incur expences on the road, and at places where there are no military posts shall receive, besides his legal pay and allowances, a dollar and a quarter per day, for man and horse, for each day that the officer must sleep, at a place not a military post, and when the officer is of a rank to be intitled to a servant, then the addition of three quarter dollars of per day for the servant and his horse.
2. That the foregoing rule shall apply to all places but the seat of government, and the principal town in each State, at which places the allowance to be, a dollar and a half for the officer and his horse.
3. That extraordinary cases only when greater allowances may be indispensible, be refered to the special discretion of the Secretary of War, to be assisted by a certificate from the Commanding officer, by whom the officer claiming, was detached on the special service, stating the reasons and circumstances.
4. That half a dollar, without reference to rank, be allowed to every officer detached from one military post from to another, which he may reach the same night, not less than forty miles distant, in this case it is contemplated, the servant can without inconvenience take his own provisions with him.
5. That the days journey be regulated by the number of miles in the following proportions, viz. Forty miles to a day when the whole distance does not exceed 200 miles: thirty to a day, for all above 200 and not exceeding 350: twenty five to a day for all above 350 and not exceeding 600, and twenty to a day for all above 600.
6. That these rates do not retrospect, but regard future allowances only. That all past and intervening cases, before a reasonable notice of the same, be settled on the former principle, of reasonable expences according to circumstances—it being supposed that the application of a new rule may produce hardship & injustice when the service may have been performed in the expectation that practice on former occasions would prevail.
I have the honour to be, with the most perfect respect, Sir / your most obt. & hbl. servt.

James McHenry